                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR19-0072-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    JEAN PAUL MPOULI,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion for withdrawal and
18   substitution of counsel (Dkt. No. 14). Having thoroughly considered the motion and the relevant
19   record, the Court hereby GRANTS the motion and ORDERS that Tuella O. Sykes of the law
20   firm Law Office of Tuella O. Sykes is hereby withdrawn as counsel of record in this matter and
21   Scott J. Engelhard of the law firm Law Office of Scott Engelhard is substituted as counsel of
22   record for Defendant. All future pleadings should be served on Mr. Engelhard.
23          DATED this 26th day of July 2019.
24                                                         William M. McCool
                                                           Clerk of Court
25

26                                                         s/Tomas Hernandez
                                                           Deputy Clerk

     MINUTE ORDER
     CR19-0072-JCC
     PAGE - 1
